\<e<*5-tH
                                ELECTRONIC RECORD




COA#       01-14-00004-CR                        OFFENSE: 28.02 (Arson)

           Kelvin Wayne Williams v. The
STYLE:     State of Texas                        COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    351st District Court



DATE: 11/20/2014                  Publish: NO    TC CASE #:      1407407




                        IN THE COURT OF CRIMINAL APPEALS




STYLE:
          Kelvin Wayne Williams v. The State
          of Texas                                    CCA#:             l(.(,5'W
         hPPBLLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD